                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                   (Baltimore Division)

                                                )
CAPITAL FUNDING, LLC                            )
                                                )
                Plaintiff,                      )
        v.                                      )       No. 1:18-cv-00215-CCB
                                                )
AVI “ZISHA” LIPSCHUTZ and                       )
LARRY LIPSCHUTZ,                                )
                                                )
                Defendants.                     )
                                                )

                                 STIPULATION OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Capital Funding, LLC, and Defendant

Larry Lipschutz, by undersigned counsel, hereby stipulate as follows:

        1.      This action is dismissed with prejudice between Plaintiff Capital Funding, LLC, and

Defendant Larry Lipschutz.

        2.      Defendant Avi “Zisha” Lipschutz was previously dismissed from this action on

October 11, 2019 [Doc. No. 54] and accordingly, upon entry of the order approving this stipulation,

this entire action shall be dismissed with prejudice and all pending motions, including Plaintiff’s

Motion for Attorneys’ Fees [D.I. 66] and Plaintiff’s Motion for Turnover [D.I. 102], shall be deemed

moot upon dismissal.

        3.      Each party to this Stipulation of Dismissal shall bear his/its own costs and attorney’s

fees incurred in this action.

                                   [Continued on Following Page]




122719441
AGREED:

BLANK ROME LLP                                     KRAMON & GRAHAM, P.A.

By:    /s/ Paige B. Tinkham                        By:    /s/ John A. Bourgeois
William J. Dorsey (admitted pro hac vice)          John A. Bourgeois (Bar No.: 11834)
Paige B. Tinkham (admitted pro hac vice)           Ryan A. Mitchell (Bar No.: 29151)
444 W. Lake Street, Suite 1650                     One South Street, Suite 2600
Chicago, Illinois 60606                            Baltimore, Maryland 21202
ptinkham@blankrome.com                             jbourgeois@kg-law.com
wdorsey@blankrome.com                              rmitchell@kg-law.com

-and-                                              Counsel for Defendant Larry Lipschutz

John E. Lucian (Fed. Bar No. 14096)
1 Logan Sq., 130 N. 18th St.
Philadelphia PA 19103
lucian@blankrome.com

Counsel for Plaintiff Capital Funding, LLC




                                             -2-

122719441
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 5th day of May 2020, true and correct copies of

the foregoing were served by electronic filing on all counsel of record.



                                                    /s/ Paige B. Tinkham
                                             Paige B. Tinkham




                                                -3-

122719441
